Citation Nr: 1213803	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for a skin disorder of the groin, legs, and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for flat feet is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's pseudofolliculitis barbae is related to his military service.

2.  The evidence of record shows that the Veteran's skin disorder of the groin, legs, and feet is related to his military service.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A skin disorder of the groin, legs, and feet was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issues decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is seeking service connection for pseudofolliculitis barbae and a skin disorder of the groin, legs, and feet.  He claims that the onset of these conditions was during his military service.  With regard to pseudofolliculitis barbae, the Veteran testified at his September 2006 hearing before the RO, that he first started shaving while he was in the military and developed razor bumps and ingrown facial hair.  He also stated that he continued to experience the same problem for his entire adult life and tried many different products without much success.  With respect to a skin disorder of the groin, legs, and feet, the Veteran reported that he had athlete's foot and intermittent rashes on his legs ever since his military service, for which his private dermatologist, Dr. S., diagnosed jungle rot.  The Veteran also testified at the September 2006 hearing that Dr. S. told him that jungle rot could have lied dormant in his body for many years after military service.  

Various lay statements from family and friends have reported that the Veteran experienced pain and discomfort in his face, feet, and groin ever since he returned from his military service.  

Historically, the Veteran served on active duty in the Army from September 1962 to September 1965.  A July 1963 service treatment report noted a diagnosis of "dermatophytosis." 

After separation from service, private treatment records reflect that the Veteran was hospitalized for infection in the right foot in June 1999.  He complained of pustules and edema of the right foot.  A past history of athlete's foot and herpes genitalis of 10 years ago was noted.  The impression was recurrent pustule of the right foot and dermatomycosis.

In a January 2001 private treatment report, the Veteran complained of inguinal pain and scrotal swelling.  The diagnosis was epididymitis.  

A September 2005 VA treatment report noted a history of foot infection about 8 to 10 years ago, which was diagnosed as "jungle rot" per a dermatologist.  The Veteran complained of "jock itch," and the assessment was tinea.  A February 2006 VA treatment report shows that the Veteran continued to receive treatment for tinea.

In a July 2006 VA treatment report, the Veteran reported groin purities with no rash.

VA treatment reports dated from July 2010 to July 2011 show the Veteran's complaints of intermittent itching in his inguinal area which had been ongoing for about a year.  He had been using cortisone cream, which he stated did not help.  The assessment was chronic inguinal itch/rash, which was "most likely tinea cruris."

The Veteran was afforded a VA skin examination in January 2011.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported the onset of painful bumps when he was made to shave closely while in military service.  He stated that it continued post service and he experienced breakouts when he shaved.  The examiner noted that in service the Veteran was treated for a groin rash.  The Veteran also reported that his feet developed rash but they were asymptomatic for now.  The diagnoses were tinea cruris, pseudofolliculitis, and tinea pedia that was asymptomatic at present.  The examiner concluded that these conditions were at least as likely as not related to his military service.  In reaching this conclusion, the examiner noted that the Veteran developed these skin conditions while in service and the conditions had been constant although the tinea in the groin was worse in the summer.  The examiner further noted that the Veteran had been treated for these conditions in the past 12 months with Clotrimazole 1% ointment to use on the groin and feet.

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has pseudofolliculitis barbae and a skin disorder of the groin, legs and feet, which were incurred during his active military service.  38 U.S.C.A. § 5107(b).  There are currently diagnosed tinea cruris, pseudofolliculitis, and tinea pedia.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or any time during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).

Furthermore, the medical evidence of record links the Veteran's pseudofolliculitis barbae and a skin disorder of the groin, legs and feet to his military service.  The Board finds probative the opinion provided by the January 2011 VA examiner.  After a review of the Veteran's claims file and with consideration of the Veteran's reported history, the January 2011 VA examiner concluded that "the [Veteran's] tinea cruris, tinea pedis and pseudofolliculitis are at least as likely as not related to his military service."  The opinion was based on the Veteran's reported history and is not inconsistent with other evidence of record.  Specifically, the Veteran has reported that he first had painful bumps on his face when he was required to shave closely in military service and continued to experience the same type of breakouts after shaving ever since that time.  The Veteran also reported that he developed rash on his feet in service.  Further, the examiner noted that the Veteran was treated for a groin rash in service.  To that effect, a July 1963 service treatment report noted a diagnosis of "dermatophytosis."

Moreover, lay statements are competent evidence as to symptoms capable of lay observation, such as painful bumps on the face and skin rash during and after military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Further, the Board finds that the various lay statements submitted by the Veteran, as well as his friends and family, to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007)(holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board highlights that there is no basis in the record to question the credibility of the lay statements of record regarding the claimed skin symptoms since service.  As there is no evidence of record that contradicts the Veteran's claim as to the onset of the skin symptoms in service, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the lay statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

Accordingly, the Board finds that the evidence in this case is such as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for pseudofolliculitis barbae and a skin disorder of the groin, legs, and feet is warranted.


ORDER

Service connection for pseudofolliculitis barbae is granted.

Service connection for a skin disorder of the groin, legs, and feet is granted.


REMAND

Pursuant to the Board's December 2010 remand, the Veteran was examined by VA in January 2011.  After examining the Veteran, the VA examiner stated that the Veteran's pes planus was not related to service because there was no documentation of any flat foot pain in service.  

However, the Board finds the VA examination was not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).  The VA examiner neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service.  In this regard, the Veteran contends that during his basic military training at Fort Knox, he started experiencing discomfort in his feet, for which he used rolled-up socks or rags under his arches to relieve pressure.  He further contends that he continued to experience the same problem ever since military service and that he still wears arch supports to treat the foot condition.  The VA examiner failed to address whether the Veteran's claimed symptoms were consistent with his complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.  Given the deficiencies in the January 2011 VA examination report the Board must remand this case for another medical opinion.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all sources of VA and non-VA treatment for his flat feet since his discharge from active duty service.  The RO must then attempt to obtain copies of all identified treatment records.  Regardless of the Veteran's response, the RO must attempt to obtain all of his updated VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must make arrangements for the Veteran to be afforded an examination, preferably with an examiner who has not previously examined the Veteran, to determine the etiology of his flat feet.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, whether his flat feet is related to his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


